Exhibit 10.3

     cfs logo color [image_001.jpg]

Helping You Do More of What You Do Well!

 

 

5300 N. Braeswood, #370          Phone 713 780 0806

Houston, TX 77096-3317          Fax 800 861 1175

www.clearfinancials.com          E mail steven@clearfinancials.com

              April 9, 2013



 

 

Pat Ginther

Owner

Brown Book Shop, Inc.

1517 San Jacinto

Houston, TX 77002

 

Dear Pat:

 

It was a pleasure to meet you last week in my office and learn more about the
Brown Book Shop, Inc. It is our understanding that the Brown Book Shop, Inc.
(the “Client” or “Brown”) would like to retain Clear Financial Solutions, Inc.
(the “Firm”) to assist you in evaluating the profitability and sustainability of
Brown. We have prepared this proposal (hereinafter referred to as the
“Agreement”) based upon our understanding of your needs. If this Agreement meets
with your expectations, you will need to sign in the space below demonstrating
your acceptance thereto.

 

We anticipate that these services will be performed by Steven M. Plumb, CPA and
the staff of the Firm. The standard billing rates for our partners and staff are
as follows:

 



  Partner Level $250 per hour     Manager Level $125 - $175 per hour     Staff
Level $100 per hour     Bookkeeper $65 per hour  

 

During our meeting we discussed the following matters:

 

ØPrepare our Clear Power Reports for the past 5 fiscal years. A CPR report will
provide ratio and key performance indicators about your business and how it
compares to industry peers, and;

ØAnalyze sales volume by title, segment and industry with a goal of determining
where to focus marketing efforts

 

After talking to my team, we also believe that marketing is the key to the
sustainability of Brown. Accordingly, I also suggest that you consider expanding
the scope of work to include the following:

 

ØProvide guidance on developing an Internet sales strategy

 

Firm reports to the Chief Executive Officer and to the Audit Committee of the
Board of Directors. If an Audit Committee is not in place then the Firm reports
to the Board of Directors. Firm has the responsibility, authority and freedom to
report to the Audit Committee independent of management.

 

Please be aware, however, that none of the services provided can be relied upon
to detect errors, irregularities, or illegal acts that may exist. However, we
will inform the appropriate level of management of any errors that come to our
attention or any irregularities or illegal acts that come to our attention.

 



 1 

 

 

Compensation

Consulting Services

 

Gather data and prepare Clear Power Reports (ratio analysis)   $2,500  Analyze
sales and inventory activity   2,000  Preliminary market research   2,500    
    Total  $7,000 

 

If you are in agreement, please sign the agreement and remit a retainer equal to
50% of the total, or $3,500. If you do not require the preliminary market
research to be done, please deduct this from the total and remit a retainer of
$2,250. The balance of any fees will be due upon delivery of the reports.

 

We are prepared to begin this work immediately upon receipt of a backup of your
Quickbooks database file.

 

In addition, Client will reimburse Firm for reasonable expenses such as travel,
mileage, photocopies, long distance, postage and supplies.

 

From time to time the Firm may bring technology or transactions to the attention
of the Client. If a transaction occurs as a result of these efforts, the Firm
will be paid a fee equal to 5% of the value of the technology or transaction.

 

Client agrees to allow Firm to announce them as a new client in the Firm’s
newsletter.

 

All invoices are due 15 days from the date of the invoice.

 

Confidentiality

 

The Firm and its agents agree to treat the Client’s information as confidential.

 

Other

 

The Firm has not been engaged to provide, nor will it provide, any attestation
services, such as auditing, review or compilation services under this contract.

 

Client and its subsidiaries or affiliates, agree not to solicit for employment
or outside contracting any employee or contractor of the Firm. Client must
request permission from the Firm to discuss possible employment opportunities
with a Firm employee or contractor. If Client hires an employee or contractor of
the Firm without seeking permission to speak to the Firm contractor or employee,
Client will pay the Firm a fee equal to the 100% of the annual full time
compensation of the employee or contractor hired by the Client. If Client seeks
permission to speak to a Firm employee or contractor prior to initiating
conversations with said employee or contractor, and Client subsequently hires
the Firm employee or contractor, Client will pay Firm a fee of 75% of the annual
full time compensation of the employee or contractor. Any fees due under this
clause are payable prior to the first day of employment of the Firm employee or
contractor with Client.

 

The effective date of this contract is the date first referenced above and is
for a period of one year. If the Client cancels the contract or fails to perform
for any reason, then it shall pay the Firm damages equal to the balance that it
would have paid had the contract been fully performed. The retainers will be
applied to the last month’s billing. Should the contract be renewed, the
applicable retainer shall be rolled forward and will apply to the last billing
of the renewed contract. If the Firm is unable to perform due to circumstances
beyond its control, then the Firm is released from this contract and the Firm
has no liability under this Agreement.

 



 2 

 

 

Guarantee

 

Firm represents and warrants to Company that all services, work and deliverables
to be performed hereunder shall be performed in a professional and workmanlike
manner to the highest industry standards. Firm makes no guarantees or
representations regarding any particular result or outcome based on services
provided.

 

Other Matters

 

Based upon the terms and conditions contained in this Agreement, you are
engaging Firm to perform business and management consulting services at such
places and times as may be reasonably agreed to by Firm. It is expressly
understood and agreed that no provisions of this Agreement, nor any act of the
parties, shall be interpreted to create any relationship between Firm and Client
other than that of independent contractor. Each party agrees to keep
confidential the proprietary information of the other party that may be learned
during the course of providing or receiving services under this Agreement. Firm
agrees he will not disclose any proprietary or confidential information acquired
from the Company under this Agreement, including trade secrets, business plans
and confidential or other information which may be proprietary to the Client.
This Agreement shall commence on first date referenced above and shall continue
indefinitely until such time as either Firm or the Client terminates the
Agreement as provided below. Client shall process payments to Firm bi-weekly for
all undisputed invoices presented by Firm under this Agreement but in no case
shall Firm be paid later than thirty (30) days after the receipt of such
undisputed invoices.

 

In the case of a dispute, such representative as the Client may designate will
discuss the controversial items with Firm and attempt to resolve the dispute.
The parties will attempt to resolve any controversy or claim arising out of this
Agreement by mediation prior to commencing any legal action. The maximum
recovery for any damages attributable to work performed, regardless of the cause
of action, will be limited to the return of unearned fees paid to Firm.

 

The parties agree that this Agreement constitutes the entire Agreement between
the Client and the Firm and that it supersedes any and all prior or
contemporaneous Agreements between the parties, either written or oral, with
respect to the transactions contemplated within this Agreement. This Agreement
may be modified or amended only by an instrument in writing and signed by all
the parties to this Agreement. Any waiver of the terms and conditions of this
Agreement must be in writing and signed by all the parties to this Agreement and
any such waiver will not be construed as a waiver of any other terms and
conditions of this Agreement. A waiver by either party as to any particular
breach will not constitute or be considered as a waiver of any similar or other
breach or default thereafter.

 

The Client expressly understands and agrees that the Firm, or any of its
employees, will not be prevented or barred from rendering services of the same
nature as or a similar nature to those described in this Agreement, or of any
nature whatsoever, for or on behalf of any person, firm, corporation or entity
other than the Client regardless of the nature of the business of the other
person, The Client understands and agrees that the Firm will not be prevented or
barred from retaining other persons or entities to provide services of the same
nature as or similar nature to those described in this Agreement or of any
nature whatsoever.

 

This Agreement is governed exclusively by Texas substantive law without
reference to Texas choice of law rules. The parties agree that all disputes
arising out of or related to this Agreement must be litigated in the state
district courts of Harris County, Texas, which the parties agree shall be the
exclusive forum for any and all litigation between them. The Client expressly
agrees that it is subject to personal jurisdiction in Texas for any and all
disputes between the parties. The Client further agrees that subject matter
jurisdiction for any and all disputes between the parties lies exclusively in
the Texas state courts.

 



 3 

 

 

Please indicate your acceptance of the above understanding by signing below. A
copy is enclosed for your records. If your needs change during the year, the
nature of our services can be adjusted appropriately. Likewise, if you have
special projects with which we can assist, please let us know. We look forward
to a long-term and mutually-beneficial relationship with Brown Book Shop, Inc.

 

Sincerely,

Clear Financial Solutions, Inc. by

 

 

 

Steven M. Plumb, CPA

 

Reviewed and accepted:

 

 

 

/s/ Pat Ginther



Pat Ginther

Owner

Date ________________  

 

 

 

 

 

 

 



 4 





